

116 HR 6065 IH: To block the implementation of a recent presidential proclamation restricting individuals from certain countries from entering the United States.
U.S. House of Representatives
2020-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6065IN THE HOUSE OF REPRESENTATIVESMarch 3, 2020Ms. Judy Chu of California (for herself, Mr. Neguse, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo block the implementation of a recent presidential proclamation restricting individuals from certain countries from entering the United States.1.Funding prohibitionNo funds, resources, or fees made available to the Secretary of Homeland Security, or to any other official of a Federal agency, by any Act of Congress for any fiscal year may be used to implement or enforce Presidential Proclamation 9983 (85 Fed. Reg. 6699 et seq.), dated January 31, 2020, which restricts the entry into the United States of nationals of certain countries.